DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 Oct 2021 has been entered.
 


Response to Amendment
Applicant’s arguments with respect to the amended independent claims have been considered and are not persuasive.  For reasons detailed in this official action, the teachings of McDonald teach and render obvious the newly added features of applicant’s independent claims.  To briefly summarize, Applicant’s amendments primarily modify the “receive” and “incorporate” functions of the import anchor mode program execution.  The “receive” function receives a second pose graph, and the “incorporate” function uses stitching to connect a first and a second pose graph based on a spatial relationship that includes the first pose graph, the second pose graph, and a third connecting two virtual place-located anchors.  This is taught by McDonald, especially with respect to its Multi-Session visual SLAM (see McDonald, Abstract, Introduction, Section 4.2 and Figs. 3 and 11, for example).   Conceptually, McDonald is the closest prior art to the concept of stitching pose graphs using what it calls “anchor nodes”.  That is to say, McDonald teaches anchor nodes (corresponding to place-located anchors) to connect or stitch together pose graphs.  This includes a first, a second and a third pose graph as claimed. Accordingly, the examiner is respectfully not persuaded that the amendments overcome McDonald.  Please see the remainder of this official action for details. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5-10, 12 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Morrison, J. G., Gálvez-López, D., & Sibley, G. (2016), “MOARSLAM: Multiple Operator Augmented RSLAM”, In Distributed Autonomous Robotic Systems (pp. 119-132), Springer, Tokyo ("Morrison”) in view of Fleck (U.S. Patent Application Publication No. 2014/0049559 A1) and McDonald, John, et al. "Real-time 6-DOF multi-session visual SLAM over large-scale environments." Robotics and Autonomous Systems 61.10 (2013): 1144-1158 (“McDonald). 

	Regarding claim 1: 
	Morrison teaches: a first computing device operated by a first user, networked with a second computing device (Abstract and Introduction; see also beginning at page 6, “Client Processing”).
	Regarding the remaining features of claim 1, it would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained:
	the first computing device comprising: a processor; 
	a memory operatively coupled to the processor and storing local map data including at least a first pose graph created by sensor measurements of the first computing device; 
	a first display operatively coupled to the memory and the processor; and 
	an anchor transfer program stored in the memory and executed by the processor to be configured to 
	receive first anchor data causing the first display to display one or more holograms to the first user at a first virtual place-located anchor at a first target virtual location from a vantage point of the first user, and further configured to 
	execute an import anchor mode, wherein in the import anchor mode, the anchor transfer program is configured to:
	receive, from the second computing device, neighboring map data of a neighborhood around a second virtual place-located anchor at a second target virtual location including a second pose graph created by sensor measurements of the second computing device; 
	incorporate, via a stitching process, the neighboring map data into the local map data of the first computing device to create integrated map data, the stitching process including stitching together the second pose graph of the neighboring map data and the first pose graph of the local map data by connecting the first pose graph and the second pose graph based on a spatial relationship determined by the anchor transfer program of at least one point of the first pose graph and at least one point of the second pose graph, wherein the spatial relationship comprises the first pose graph, the second pose graph, and a third pose graph connecting the first virtual place-located anchor to the second virtual place-located anchor; and 
	cause the first display to display one or more holograms at the second virtual place-located anchor at the second target virtual location from the vantage point of the first user based on the integrated map data, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
a first computing device comprising: a processor (Fig. 2: 22 and 30); a memory operatively coupled to the processor (Fig. 2: 26); and a first display operatively coupled to the memory and the processor (e.g. para. 17 and/or 22).  Morrison teaches storing local map data of the first computing device in memory, for example, as per Fleck (see Morrison, Sections 3-4).  
	Alternatively, McDonald also teaches storing local map day of a first device, but also including at least a first pose graph created by sensor measurements (see e.g. McDonald, p. 1145, second column and pp. 1146-1147). 
	Re: anchor data that is transmitted or shared, Morrison teaches anchor data of a first virtual place-located anchor at a first target virtual location (see beginning at page 4, “3 Scalable Mapping”).  The map structure of poses, pose graph, nodes and key frames and landmarks (see Fig. 2) corresponds to first virtual place-located anchors at a first target virtual location (i.e. landmarks) from a vantage point of a first user (see Section 5, particularly 5.1).  Morrison also teaches a system whereby a client (first computing device) can request receive first anchor data as claimed per the “anchor transfer program” (see Section 5, users can request and therefore receive anchor data as uploads from a server).  This corresponds to an anchor transfer program stored in the memory and executed by the processor to be configured to receive first anchor data …[and data comprising] a first virtual place-located anchor at a first target virtual location from a vantage point of the first user.  See also Morrison, Section 4 and Fig. 5. 
	Re: execute an import anchor mode, wherein in the import anchor mode, the anchor transfer program is configured to: receive [as claimed above] and incorporate [as claimed above], see McDonald. 
	That is, the above receive function corresponds to what McDonald teaches as a Multi-session visual SLAM (see Section 3.5, Abstract and Introduction), where multiple pose graphs are connected with the help of “anchor nodes”.  These pose graphs can come from different robots (i.e. a first and a second computing device), created by sensor measurements of said devices (see mapping above, i.e. McDonald, p. 1145-47 and 1149). See also McDonald, Section 4.2 and Fig. 11. 
	The above incorporate function by way of stitching is also taught by McDonald, see Abstract, Introduction, p. 1145 second column, and Sections 3.5 and 4.2 and Figs. 3 and 11. The stitching of pose graphs (i.e. a first and a second) by connecting based on a spatial relationship comprising the first pose graph, the second pose graph, and a third pose graph connecting the first anchor to the second, is taught by McDonald’s stitching of pose graphs using anchor nodes.  The anchor nodes of McDonald correspond to the above-mapped ‘virtual place-located anchor’.  
	The first paragraph of the Introduction of McDonald also presents a problem statement and motivation which led to the teachings of McDonald with regard to robot mapping, and a balance between extremes of treating each mission as a completely new experiment versus treating its complete lifetime as “one big mission”.  McDonald seeks to find a balance such that robots (i.e. users) can leverage off the results of previous missions, while adding in new areas.  This can be achieved by the sharing of neighboring map data with pose graphs and stitching, as mapped above per McDonald.  Modifying Morrison, to have included the teachings of Morrison, would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of Applicant’s claims, along with the motivation statement for one of ordinary skill that is present in the art, as described above. 
	Regarding features relating to holograms, such as causing the first device to display one or more holograms as claimed above, see Fleck, Fig. 4 and [0040] to [0043], [0053] and [0057].  Modifying the holograms of Fleck to corresponds to the anchor data, as per Morrison, for both the first and second devices, as per Morrison or  would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of Applicant’s claims.  
	The prior art included each element recited in claim 1, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above.
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable.  
 

	Regarding claim 3:
	Morrison further teaches: the first computing device of claim 1, wherein the anchor transfer program is configured to send an instruction to a server computing device to generate the first virtual place-located anchor at the first target virtual location, and receive the first virtual place-located anchor from the server computing device (see Sections 4-5, which teaches the functionality being performed by a server in communication with computing devices).
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of Morrison, to have obtained the above. The motivation would be to take advantage of existing architecture to perform tasks. 


	Regarding claim 5:
	Fleck further teaches: the first computing device of claim 1, wherein the first target virtual location is world-locked to a position that is fixed in a three-dimensional coordinate space overlaid upon a real world three-dimensional environment (see Fig. 4 and paras. 40, 41, 53 and 57.  Target virtual locations being world-locked to a position that is fixed in a 3D coordinate space overlaid upon a real world 3D environment is known). 
	It would have been obvious for one of ordinary skill in the art as of the effective filing date of Applicant’s claims to have further modified the applied references, in view of Fleck, to have obtained claim 4. The motivation would be to better associate virtual and real environments for, i.e. holography purposes. 

	
	Regarding claim 6:
	Fleck further teaches: the first computing device of claim 1, wherein the first target virtual location is world-locked to a position relative to an object in a real world three-dimensional environment (see Fig. 4 and paras. 40, 41, 53. 57 and 58.  There, the objects can be table, animals, or remote control cars, for example). 
	It would have been obvious for one of ordinary skill in the art as of the effective filing date of Applicant’s claims to have further modified the applied references, in view of Fleck, to have obtained claim 5. The motivation would be to better associate virtual and real environments for, i.e. holography purposes. 


	Regarding claim 7:
	Morrison further teaches: the first computing device of claim 1, wherein the neighboring map data comprises keyframes and at least a portion of a pose-graph describing rotational motion and translational motion of the first computing device and the second computing device through a real world three-dimensional environment (pages 4-9 and Fig. 2).


	Regarding claim 8:
	Morrison further teaches: the first computing device of claim 7, further comprising: visual sensors and/or inertial measurement sensors, 
	wherein the visual sensors and/or inertial measurement sensors track the rotational motion and translational motion of the first computing device and second computing device for the keyframes and pose-graphs (see page 7, Section 4.1).  
	Modifying the applied references such that sensor data, per Morrison, are used for the keyframes and posegraph, per Morrison, would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of Applicant’s claims. See MPEP §2143(A).  
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same 


	Regarding claim 9:
	Morrison further teaches: the first computing device of claim 7, wherein the keyframes comprise at least one of a fingerprint of a Wi-Fi beacon, gravity data, temperature data, global positioning data, and calibration data (Section 3.2, calibration data).


	Regarding claim 10: see also claim 1. 
	Morrison teaches: a method for a first computing device operated by a first user, networked with a second computing device (Morrison, Abstract and introduction), the method comprising: 
	The method of claim 10 corresponds to the functions performed by the device of claim 1.  Therefore, the same rationale for rejection applies.  It would have been obvious for one of ordinary in the art to have further modified the device of claim 1 to correspond to a method as mapped above. The motivation would be to take advantage of known hardware and software capabilities. 
 

	Regarding claim 12: see claim 3. 
	These claims are similar. Thus, the same rationale for rejection applies.  

	Regarding claim 14: see claim 5. 
	These claims are similar. Thus, the same rationale for rejection applies

	Regarding claim 15: see claim 6. 
	These claims are similar. Thus, the same rationale for rejection applies

	Regarding claim 16: see claim 7. 
	These claims are similar. Thus, the same rationale for rejection applies

Regarding claim 17: see claim 8. 
	These claims are similar. Thus, the same rationale for rejection applies

	Regarding claim 18: see claim 9. 
	These claims are similar. Thus, the same rationale for rejection applies



Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Morrison in view of Fleck and McDonald, and further in view of: Amit (U.S. Patent No. 9,460,198) (cited in Parent Application). 

	Regarding claim 4:
	The applied references to claim 1 do not proactively teach claim 4.
	In analogous art, Amit teaches that it is known for data to be serialized and deserialized for sending/receiving purposes (see Background section). This corresponds to a teaching of: the first computing device of claim 1, wherein the anchor transfer program is configured to receive the neighboring map data in a serialized format; and the anchor transfer program is configured to send the neighboring map data to the second computing device in a deserialized format.
	It would have been obvious for one of ordinary skill in the art as of the effective filing date of Applicant’s claims to have combined and modified the applied references, in view of Amit, to have obtained claim 4. The motivation would be to send, transmit and receive data in known proper format. 


	Regarding claim 13: see claim 4. 
	These claims are similar. Thus, the same rationale for rejection applies. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632.  The examiner can normally be reached on M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Sarah Lhymn

Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613